Citation Nr: 0930726	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  08-03 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
variously diagnosed as schizophrenia, anxiety disorder, and 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The Veteran's active military service extended from October 
1965 to July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007, rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.

The review of the record reveals several different diagnoses 
of psychiatric disabilities including diagnoses of PTSD and 
schizophrenia.  The United States Court of Appeals for 
Veterans Claims (Court) has recently held that claims for 
service connection for PTSD may encompass claims for service 
connection for all diagnosed psychiatric disabilities.  
Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  Accordingly, 
the Board has rephrased the issues involving service 
connection for psychiatric disabilities above into a single 
issue in order to comply with the Court's holding.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has been pursuing claims for service connection 
for schizophrenia and PTSD since approximately October 1983.  
These two disabilities have been addressed separately over 
the years.  There are multiple rating actions, and Board 
decisions, which deny service connection and/ or deny the 
reopening of these claims on the basis that new and material 
evidence had not been submitted to reopen the claim.  

In light of these final decisions the Veteran is normally 
required to submit new and material evidence to warrant the 
reopening of the claim.  In cases such as this, where the 
claim to reopen is filed on or after August 29, 2001, under 
38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

However, in June 2006, the RO received copies of the 
Veteran's separation examination report, which had apparently 
been misfiled at the wrong RO.  Copies of the separation 
examination report had not been of record with the 
adjudicating RO.  According to 38 C.F.R. § 3.156(c)(1), if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim, notwithstanding § 
3.156(a), which outlines the basic requirements for new and 
material evidence claims.  Such records include, but are not 
limited to (1) service records that are related to a claimed 
in-service event, injury, or disease, regardless of whether 
such records mention the Veteran by name; (2) additional 
service records forwarded by the Department of Defense or the 
service department to VA anytime after VA's original request 
for service records; and (3) declassified records that could 
not have been obtained because the records were classified 
when VA decided the claim.

An explanatory note associated with 38 C.F.R. § 3.156(c)(1) 
indicated that these rules allowing for reconsideration were 
not applicable to records that VA could not have obtained 
when it decided the claim because the records did not exist 
when VA decided the claim, or because a veteran failed to 
provide sufficient information for VA to identify and obtain 
the records from the respective service department, the Joint 
Services Records Research Center (JSRRC), or from any other 
official source. See 38 C.F.R. § 3.156(c)(2).

The Veteran's separation examination report was not of record 
with the adjudicating RO at the time of the prior 
adjudications.  The report of medical history indicates that 
the Veteran reported nervous symptoms at the time of 
separation.  Accordingly, the RO needs to reconsider the 
claim for service connection for a psychiatric disorder 
notwithstanding the reopening requirements of 38 C.F.R. 
§ 3.156(a).

The prior denials of service connection for PTSD of record 
rely on the fact that there is no verified stressor because 
the evidence does not show that the Veteran engaged in combat 
with the enemy.  

Service connection for post traumatic stress disorder 
requires: (1) medical evidence establishing a diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed inservice stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms and 
an in-service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2008).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  See 
Fossie v. West, 12 Vet. App. 1, 6 (1998), wherein the Court 
stated, "If the veteran engaged in combat, his lay testimony 
regarding stressors will be accepted as conclusive evidence 
of the presence of in-service stressors.  38 U.S.C. 1154(b); 
38 C.F.R. § 3.304(f).  If, however, the veteran was not 
engaged in combat, he must introduce corroborative evidence 
of his claimed in-service stressors."

The Veteran's service personnel records, and separation 
papers, confirm that he served in Vietnam with the 3rd 
Ordnance Battalion.  His military occupational specialty was 
as an ammunition storage specialist.  Responses from the 
appropriate service department authority dated December 1988 
and April 2002 confirm that while the Veteran was stationed 
with this unit, the base was subjected to rocket and mortar 
attack.  The reports further verify that during the Veteran's 
time with this unit, the base was penetrated and an attack 
resulted in ammunition storage area being destroyed.  The 
explosion "resulted in a crater 200 feet wide and 40 deep.  
Two U.S. personnel were killed and 9 wounded in the attack."  
The Board believes that this is credible supporting evidence 
showing that the Veteran experience these two stressors.  

Accordingly, another VA examination is necessary to ascertain 
if any current psychiatric disability is related to these two 
inservice stressors.  The Court has also held that, when the 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

The claims folder also reflects that the Veteran reports that 
he is in receipt of Social Security Administration (SSA) 
disability benefits.  His February 2007 claim for nonservice 
connected pension benefits indicates this fact as do SSA 
award letters that the Veteran has submitted in connection 
with his claims over the years.  The RO has not attempted to 
obtain the administrative decision and the records upon which 
SSA relied in reaching its decision.  The Court has held that 
VA's duty to assist encompasses obtaining medical records 
that supported an SSA award of disability benefits as they 
may contain information relevant to VA claims.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 369-70 (1992).  Those records 
should be requested, and associated with the veteran's claims 
file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim, to include any re-
examinations.  If the records are not 
obtained, the Veteran should be notified 
pursuant to the provisions of 38 C.F.R. 
§ 3.159(e).

2.  The veteran should be accorded a 
psychiatric examination.  The report of 
examination should include a detailed 
account of all manifestations of 
psychiatric disorders found to be present 
and the examination should be conducted 
with consideration of the criteria for 
posttraumatic stress disorder (PTSD).  The 
examiner is informed that:  

*	The Veteran served as ammunition 
storage specialist in Vietnam.

*	It is confirmed that the Veteran's 
base in Vietnam was subjected to 
rocket and mortar attack while he was 
stationed there.

*	It is confirmed that the Veteran's 
base in Vietnam was penetrated and 
the attack resulted in ammunition 
storage area being destroyed.  The 
explosion resulted in a crater 200 
feet wide and 40 deep.  Two U.S. 
personnel were killed and 9 wounded. 

The examiner is requested to indicate the 
exact diagnoses of the Veteran's 
psychiatric disorders, and to offer an 
opinion as the etiology of those found to 
present.  Specifically is it at least as 
likely as not (50% probability) that any 
current psychiatric disorder, PTSD, 
schizophrenia, or otherwise, was incurred 
in service or is related to the inservice 
stressors indicated above?  In that 
regard, the examiner's attention is 
directed to the Veteran's discharge 
medical history form which stated that the 
Veteran had "trouble sleeping, nervous-
Vietnam." The report of examination 
should include a complete rationale for 
all opinions expressed.  The entire claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination.

3.  Review the claims folder and ensure 
that all of the foregoing development 
action have been conducted and completed 
in full.  If any additional development is 
indicated, take the necessary action.  

4.  Following the above, readjudicate the 
Veteran's claim for service connection.  
Specifically, reconsider the claim for 
entitlement to service connection for a 
psychiatric disorder, variously diagnosed 
as schizophrenia, anxiety disorder, PTSD 
based upon all the evidence of record.  
If any benefit on appeal remains denied, 
a Supplemental Statement of the Case 
should be issued, and the Veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

